                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   SHAWN ESPARZA, on behalf of herself,                         No. C 17-03421 WHA
                                                                         11   and all others similarly situated,
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12                                                                ORDER RE MOTION FOR
                                                                         13     v.                                                         CLASS CERTIFICATION

                                                                         14   SMARTPAY LEASING, INC.,

                                                                         15                  Defendant.
                                                                                                                           /
                                                                         16
                                                                         17                                           INTRODUCTION

                                                                         18          In this putative class action for alleged violations of the Telephone Consumer Protection

                                                                         19   Act, plaintiff moves for class certification. For the reasons explained below, the motion is

                                                                         20   GRANTED IN PART AND DENIED IN PART. This order certifies one class, appoints the named

                                                                         21   plaintiff as class representative, and appoints plaintiff’s counsel of record as class counsel.

                                                                         22                                             STATEMENT

                                                                         23          Plaintiff Shawn Esparza brings this putative class action against defendant SmartPay

                                                                         24   Leasing, Inc., asserting two claims for negligent and willful violations of the Telephone

                                                                         25   Consumer Protection Act. Plaintiff alleges that after she terminated her lease of a mobile phone

                                                                         26   from SmartPay, she continued to receive promotional text messages on a completely different

                                                                         27   phone. As part of its efforts to retain customers, SmartPay allegedly sent text messages to

                                                                         28   inactive customers such as plaintiff to encourage them to enter into a new lease. These
                                                                              messages continued even after plaintiff requested that SmartPay stop sending them. SmartPay
                                                                          1   later learned that a coding error in its platform prevented individuals from opting out of
                                                                          2   receiving SmartPay’s texts (Lai Depo. 153:16–22, 203:16–204:9). Based on these allegations,
                                                                          3   plaintiff seeks to certify two classes pursuant to FRCP 23(b)(3):
                                                                          4                    Re-Engagement Text Message Class: All persons within the
                                                                                               United States (i) to whose cellular telephone number (ii) SmartPay
                                                                          5                    Leasing, Inc. sent a text message (iii) using its vendor Twilio,
                                                                                               Inc.’s platform, (iv) from September 29, 2015 to the date of class
                                                                          6                    certification, (v) where the text message began with content stating
                                                                                               “Congrats. You’re pre-qualified for a SmartPay lease” (the
                                                                          7                    “Re-Engagement Text Message”).
                                                                          8                    “STOP” Text Message Class: All persons within the United States
                                                                                               (i) to whose cellular telephone number (ii) SmartPay Leasing, Inc.
                                                                          9                    sent a text message (iii) using its vendor Twilio, Inc.’s platform
                                                                                               (iv) from September 29, 2015 to June 13, 2017, (v) after texting
                                                                         10                    the word “STOP.”
                                                                         11            SmartPay opposes class certification. Following full briefing and oral argument on the
United States District Court
                               For the Northern District of California




                                                                         12   instant motion, an order stayed this action pending resolution of SmartPay’s appeal of an
                                                                         13   October 2017 order denying its motion to compel arbitration. Our court of appeals has since
                                                                         14   resolved SmartPay’s appeal and affirmed the denial of SmartPay’s motion (Dkt. Nos. 77, 82,
                                                                         15   87). The stay in this action is accordingly lifted and, to the extent stated below, this action will
                                                                         16   proceed as a class action.
                                                                         17                                               ANALYSIS
                                                                         18            Federal Rule of Civil Procedure 23(a) provides, “One or more members of a class may
                                                                         19   sue or be sued as representative parties on behalf of all members only if: (1) the class is so
                                                                         20   numerous that joinder of all members is impracticable; (2) there are questions of law or fact
                                                                         21   common to the class; (3) the claims or defenses of the representative parties are typical of the
                                                                         22   claims or defenses of the class; and (4) the representative parties will fairly and adequately
                                                                         23   protect the interests of the class.” FRCP 23(b) sets forth three conditions under which, if the
                                                                         24   prerequisites of FRCP 23(a) are satisfied, a class action may be maintained. Class certification
                                                                         25   is appropriate if a plaintiff meets all the prerequisites of FRCP 23(a) and at least one condition
                                                                         26   of FRCP 23(b). Abdullah v. United States Sec. Assocs., Inc., 731 F.3d 952, 956–57 (9th Cir.
                                                                         27   2013).
                                                                         28


                                                                                                                                2
                                                                          1          1.      PROPOSED CLASS AND THE TCPA.
                                                                          2          The gravamen of plaintiff’s complaint is that SmartPay violated the TCPA by sending
                                                                          3   her certain text messages on her cellular phone. To prevail under the TCPA, plaintiff will need
                                                                          4   to establish that SmartPay: (i) “made” text message calls; (ii) using an automatic telephone
                                                                          5   dialing system; (iii) without prior express consent. 47 U.S.C. § 227(b)(1). As to the third
                                                                          6   element, consent is an affirmative defense on which SmartPay bears the burden of proof. See
                                                                          7   Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044 (9th Cir. 2017). The type of
                                                                          8   consent required depends on the content of the message. If the text message “includes or
                                                                          9   introduces an advertisement or constitutes telemarketing,” the sender must have obtained, prior
                                                                         10   to sending the message, the recipient’s signature in a written agreement that includes specified
                                                                         11   disclosures. 47 C.F.R. at §§ 64.1200(a)(1), (f)(8). If the text message does not contain
United States District Court
                               For the Northern District of California




                                                                         12   advertising and is not telemarketing, a consumer need only “knowingly” agree to receive such
                                                                         13   messages by providing his phone number for the reasons served by the message (i.e., to transact
                                                                         14   the business contemplated when the recipient provided his number). See Van Patten, 847 F.3d
                                                                         15   at 1044–45.
                                                                         16          Plaintiff seeks to certify two classes which differ from the putative class alleged in her
                                                                         17   complaint. In contrast to the above-defined classes, in her complaint plaintiff purported to
                                                                         18   represent the following individuals (Compl. ¶ 37):
                                                                         19                  [A]ll persons within the United States who received any unsolicited,
                                                                                             promotional text message from Defendant or its agents on their
                                                                         20                  cellular telephones through the use of any automatic telephone
                                                                                             dialing system as set forth in 47 U.S.C. § 227(b)(1)(A)(3), which
                                                                         21                  text messages by Defendant or its agents were not made for
                                                                                             emergency purposes or with the recipients’ prior express consent,
                                                                         22                  within four years prior to the filing of this Complaint through the
                                                                                             date of final approval.
                                                                         23
                                                                                     Courts in this district have disagreed as to whether or not a plaintiff may seek to certify
                                                                         24
                                                                              a class other than the one defined in the complaint, although some have considered motions to
                                                                         25
                                                                              certify a newly-defined class so long as the modifications narrow the class proposed in the
                                                                         26
                                                                              complaint. Compare In Berlowitz v. Nob Hill Masonic Mgmt., Inc., No. 96-cv-01241, 1996 WL
                                                                         27
                                                                              724776 (N.D. Cal. Dec. 6, 1996) (Judge Marilyn Hall Patel), with In re: TFT-LCD (Flat Panel)
                                                                         28
                                                                              Antitrust Litig., 267 F.R.D. 583, 590–91 (N.D. Cal. 2010) (Judge Susan Illston). Here,

                                                                                                                              3
                                                                          1   plaintiff’s amendments to the proposed class definition do not expand the class alleged in the
                                                                          2   complaint. Nor has SmartPay articulated any prejudice resulting from the proposed change.
                                                                          3   This order will accordingly proceed to address plaintiff’s motion for class certification on the
                                                                          4   merits.
                                                                          5             2.     COMMONALITY AND PREDOMINANCE.
                                                                          6             A class has sufficient commonality under FRCP 23(a)(2) if “there are questions of law
                                                                          7   or fact common to the class.” This is a “relatively light burden” that “does not require that all
                                                                          8   the questions of law and fact raised by the dispute be common . . . or that the common questions
                                                                          9   of law or fact predominate over individual issues.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256,
                                                                         10   1268 (11th Cir. 2009) (internal quotation marks and citation omitted). In contrast to the less
                                                                         11   stringent standard of FRCP 23(a)(2), class certification under FRCP 23(b)(3) is proper when
United States District Court
                               For the Northern District of California




                                                                         12   common questions present a significant portion of the case and can be resolved for all class
                                                                         13   members in a single adjudication. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (9th Cir.
                                                                         14   1998).
                                                                         15             Plaintiff contends that predominant common questions will include (1) whether
                                                                         16   SmartPay used an automatic telephone dialing system to send text messages, (2) whether the
                                                                         17   “re-engagement text” sent to inactive customers constitutes an “advertisement” under the
                                                                         18   TCPA, (3) whether, due to a coding error, SmartPay systemically sent text messages to
                                                                         19   individuals who attempted to opt-out of receiving SmartPay’s messages, and (4) whether
                                                                         20   SmartPay can establish a prior express consent defense. SmartPay, in turn, raises several
                                                                         21   arguments as to why resolution of plaintiff’s claims would require individualized factual
                                                                         22   determinations that defeat predominance.
                                                                         23             Commonality is easily satisfied here. Common legal and factual issues will include
                                                                         24   whether or not SmartPay used an automatic telephone dialing system to send text messages,
                                                                         25   whether or not the “re-engagement text” sent to inactive customers constitutes an
                                                                         26   “advertisement” under the TCPA, and whether, due to a coding error, SmartPay systemically
                                                                         27   sent text messages to individuals who attempted to opt-out of receiving messages from
                                                                         28   SmartPay by texting the word “STOP.” Although SmartPay contends that commonality is


                                                                                                                               4
                                                                          1    lacking because it may have sent text messages to phone numbers which were reassigned from a
                                                                          2    customer to a non-customer by the time the allegedly unlawful text message was sent, SmartPay
                                                                          3    wholly fails to explain how this distinction is relevant to the commonality inquiry (or to
                                                                          4    plaintiff’s claims generally), as the proposed class definitions do not distinguish between
                                                                          5    customers and non-customers. SmartPay also argues that plaintiff has the burden at class
                                                                          6    certification to prove that it sent text messages “without the recipient’s prior express consent.”
                                                                          7    To the contrary, at this stage, the issue is only whether the affirmative defense of prior express
                                                                          8    consent can be adjudicated on a class-wide basis.1
                                                                          9             As to predominance, SmartPay argues that whether or not each putative class member
                                                                         10    consented to receive its messages raises individualized questions. To a certain extent, SmartPay
                                                                         11    is correct. According to SmartPay, customers consented to receive promotional text messages
United States District Court
                               For the Northern District of California




                                                                         12    when they signed up for its services. Importantly, putative class members signed up in one of
                                                                         13    two ways — either at a brick-and-mortar store such as Verizon or through SmartPay’s website.
                                                                         14    For customers who leased a phone at a store, SmartPay had a policy requiring sales associates to
                                                                         15    display certain information to customers during the application process, including SmartPay’s
                                                                         16    terms of use which contain a consent clause. Sales associates were also directed to have
                                                                         17    customers check a “sign here” box indicating that they agreed to the terms of use. The record
                                                                         18    suggests, however, that this policy was not uniformly enforced and that the disclosures actually
                                                                         19    shown to customers varied. Indeed, plaintiff herself claims that a salesperson completed her
                                                                         20    application for her. She further opines, based on her experience with SmartPay, that it would be
                                                                         21    “virtually impossible” for a customer to “actually review” SmartPay’s terms of use. Plaintiff
                                                                         22    proposes no common method of proof for establishing when customers, like plaintiff, were not
                                                                         23    shown the disclosures that SmartPay has a policy of showing. In light of this lack of uniformity
                                                                         24    in the enrollment process, the question of consent cannot be answered on a classwide basis for
                                                                         25    individuals who enrolled at a wireless carrier’s store. Instead, it would require an individual
                                                                         26
                                                                                       1
                                                                                         To the extent SmartPay argues it cannot identify class members because it does not have the contact
                                                                         27   information for such individuals, this order disagrees. SmartPay does not dispute that it can identify each text
                                                                              message sent by historical address and phone number. The parties can use tools such as telephone carrier
                                                                         28   records or a reverse lookup services to identify the user of a phone number at the time the text message was sent
                                                                              (Supp. Hansen Decl. ¶¶ 2, 4).

                                                                                                                                        5
                                                                          1   assessment of what each customer was told and subsequently agreed to.
                                                                          2          Consumers who signed up for SmartPay through its website, by contrast, all encountered
                                                                          3   a uniform enrollment process. While the parties dispute certain elements of this process — for
                                                                          4   example, whether the terms of use are presented to customers in a link connected to a
                                                                          5   “continue” button or a “sign here” button — this does not defeat predominance. Whether
                                                                          6   SmartPay’s enrollment process does, in fact, bind customers to its terms of use and satisfy the
                                                                          7   TCPA’s prior consent requirement need not be resolved on the instant motion. Either way,
                                                                          8   SmartPay’s consent defense will not require a one-by-one inquiry. Rather, it will only requires
                                                                          9   general testimony about SmartPay’s uniform practices and procedures in presenting putative
                                                                         10   class members with its terms of use online. Although SmartPay summarily argues that
                                                                         11   individualized issues exist because some customers may have agreed to the terms of use without
United States District Court
                               For the Northern District of California




                                                                         12   reading them, it cites no authority to suggest to a customer’s declination to read an agreement
                                                                         13   before signing it would render it unenforceable. Accordingly, with respect to the Re-
                                                                         14   Engagement Text Message Class, predominance is only met as to those putative class members
                                                                         15   who signed up for SmartPay’s services online. As explained below, however, plaintiff’s claims
                                                                         16   are not typical of such individuals.
                                                                         17          Turning now to the “STOP” Text Message Subclass, the issue of consent does not raise
                                                                         18   individualized questions that would predominate. The proposed subclass is defined such that it
                                                                         19   only includes individuals who, through a specific and clear opt-out request, revoked any
                                                                         20   previously-given prior express consent to receive SmartPay’s text messages. SmartPay’s
                                                                         21   arguments against predominance as to the subclass fail. SmartPay first argues that some of its
                                                                         22   text messages may have gone to “wrong numbers” and that the recipient of the text message
                                                                         23   was therefore never a SmartPay customer. SmartPay fails to explain, however, why this would
                                                                         24   be relevant to plaintiff’s claims. SmartPay next speculates that some members of the class may
                                                                         25   lack standing if they never received the text message that SmartPay sent. As far as the record
                                                                         26   demonstrates, however, this point is mere speculation. Nothing in the record suggests that cell
                                                                         27   phone owners did not receive the text messages that SmartPay sent. To the extent set forth
                                                                         28


                                                                                                                              6
                                                                          1    above, predominance is demonstrated.2
                                                                          2               3.     TYPICALITY.
                                                                          3               Typicality is satisfied if “the claims or defenses of the representative parties are typical
                                                                          4    of the claims or defenses of the class.” FRCP 23(a)(3). “The test of typicality is whether other
                                                                          5    members have the same or similar injury, whether the action is based on conduct which is not
                                                                          6    unique to the named plaintiff[ ], and whether other class members have been injured by the
                                                                          7    same course of conduct.” Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th
                                                                          8    Cir. 2010) (quotations omitted).
                                                                          9               Plaintiff’s claims are not typical of the Re-Engagement Text Message Class. As set
                                                                         10    forth above, Rule 23(b)(3)’s predominance requirement necessitates a narrowing of plaintiff’s
                                                                         11    proposed class to include only those individuals who signed up for SmartPay’s services online.
United States District Court
                               For the Northern District of California




                                                                         12    As to those individuals, plaintiff’s theory of liability is that SmartPay’s form of consent is not
                                                                         13    clear and conspicuous because its terms of use are presented via a hyperlink during the
                                                                         14    enrollment process. Plaintiff herself, however, claims that she never received SmartPay’s
                                                                         15    disclosures because the sales associate failed to have her review the terms of use as required
                                                                         16    under SmartPay’s policy.
                                                                         17               As to the “STOP” Text Message Subclass, however, plaintiff’s claims arise from the
                                                                         18    same course of conduct and are premised on the same legal theories. Plaintiff’s claims are
                                                                         19    therefore typical. Citing Lanteri v. Credit Protection Association L.P., No. 13-cv-01501, 2017
                                                                         20    WL 3621299 (S.D. Ind. Aug. 22, 2017) (Judge William Lawrence), SmartPay argues that
                                                                         21    plaintiff’s claims are not typical of the “STOP” subclass because while plaintiff texted the word
                                                                         22    “STOP” in an attempt to opt-out of receiving text messages, others may have used variants such
                                                                         23    as “quit” or “unsubscribe.” In Lanteri, the plaintiff’s proposed class definition included
                                                                         24    individuals who sent one of six messages in response to the defendant’s texts. The plaintiff,
                                                                         25
                                                                                      2
                                                                                         SmartPay also summarily argues that predominance is lacking because only the “regular user” of a
                                                                         26   cellular phone can succeed on a TCPA claim, and an individualized inquiry is necessary to determine who the
                                                                              “regular user” of each telephone number is. Equally speculative is SmartPay’s argument that “[t]here may also
                                                                         27   be individual issues raised regarding whether recipients of text messages who have filed for bankruptcy
                                                                              protection have standing to pursue their claims” (Opp. at 25 n. 23). Because courts do not consider defenses
                                                                         28   that a defendant “might advance or for which it has presented no evidence,” True Health Chiropractic, Inc. v.
                                                                              McKesson Corp., 896 F.3d 923, 932 (9th Cir. 2018), these arguments do not defeat class certification.

                                                                                                                                       7
                                                                          1   however, did not send one of the six text messages listed in the class definition and none of the
                                                                          2   six messages listed in the class definition complied perfectly with the opt-out instruction sent by
                                                                          3   the defendant. Id. at *3. The district court accordingly concluded that because “it [was] not
                                                                          4   clear that each of the messages revoked consent, the Plaintiff’s claim and the claims of the
                                                                          5   individuals who sent each of the six text messages [were] distinct from one another and [did]
                                                                          6   not have the same essential characteristics.” Id. at *4. Here, by contrast, the proposed subclass
                                                                          7   is defined to include only those who sent SmartPay the word “STOP,” which is specifically
                                                                          8   what SmartPay instructed text message recipients to do if they wished to cease further
                                                                          9   messages, and which is also exactly what plaintiff herself sent to SmartPay in an effort to
                                                                         10   prevent further text messages. Lanteri is therefore inapposite.
                                                                         11          4.      NUMEROSITY.
United States District Court
                               For the Northern District of California




                                                                         12          Numerosity is satisfied if “the class is so numerous that joinder of all members is
                                                                         13   impracticable.” FRCP 23(a)(1). That requirement is met here. In direct response to attempts to
                                                                         14   opt-out of receiving text messages, SmartPay sent automated text messages to 22,578 unique
                                                                         15   telephone numbers during the putative class period (Hansen Decl. ¶ 14). SmartPay argues that
                                                                         16   this is insufficient to demonstrate numerosity for two reasons. Neither has merit.
                                                                         17          First, SmartPay argues that even if it sent text messages to 22,578 unique phone
                                                                         18   numbers, some of those cellular phones may not have received the messages. Accordingly,
                                                                         19   SmartPay argues, plaintiff has failed to show that numerosity has been met. As far as the record
                                                                         20   shows, however, this is merely semantics. SmartPay offers nothing more than speculation that
                                                                         21   any unsuccessful transmissions of its text messages occurred, let alone the tens of thousands of
                                                                         22   unsuccessful transitions that would be needed to defeat numerosity in this case.
                                                                         23          Second, SmartPay argues in a footnote that the 22,578 phone numbers identified by
                                                                         24   plaintiff includes not only customers who were sent text messages in response to sending
                                                                         25   SmartPay the word “STOP,” but also includes people who were sent additional text messages
                                                                         26   after responding with certain other terms that SmartPay designated as an opt-out request.
                                                                         27   Accordingly, SmartPay argues, there is no evidence as to the precise number of people who
                                                                         28   were sent a text message after opting-out using only the word “STOP,” as the subclass is


                                                                                                                              8
                                                                          1   currently defined. Again, SmartPay’ speculation that this would reduce the 22,578 phone
                                                                          2   numbers at issue to less than 40 cannot defeat class certification. Numerosity has been
                                                                          3   demonstrated.
                                                                          4          5.        ADEQUACY.
                                                                          5          A proposed class representative is adequate if they “will fairly and adequately protect
                                                                          6   the interests of the class.” FRCP 23(a)(4). Our court of appeals has explained that a
                                                                          7   representative meets this standard if they (1) have no conflicts of interest with other class
                                                                          8   members and (2) will prosecute the action vigorously on behalf of the class. Staton v. Boeing
                                                                          9   Co., 327 F.3d 938, 957 (9th Cir. 2003). SmartPay challenges the adequacy of both plaintiff and
                                                                         10   her counsel.
                                                                         11          SmartPay argues that plaintiff’s counsel, Ronald Marron, Alexis Wood, and Kas
United States District Court
                               For the Northern District of California




                                                                         12   Gallucci of the Law Offices of Ronald A. Marron, are inadequate because they have been
                                                                         13   appointed class counsel in only one prior TCPA case. This argument is unavailing. As the
                                                                         14   record demonstrates, plaintiff’s counsel have other experience in complex class actions,
                                                                         15   including shareholder suits and false and misleading labeling claims. Moreover, this is not a
                                                                         16   particularly complicated case and there is no dispute that plaintiff’s counsel have vigorously
                                                                         17   prosecuted it.
                                                                         18          As to plaintiff, a class representative need not have “fine-grained knowledge” of her
                                                                         19   claims in order to be an adequate representative. Akaosugi v. Benihana Nat. Corp., No. 11-cv-
                                                                         20   01272 WHA, 2012 WL 1657099, at *4 (N.D. Cal. May 10, 2012). This order accordingly
                                                                         21   rejects SmartPay’s contention that plaintiff is an inadequate representative for lacking
                                                                         22   knowledge during her deposition of upcoming case management deadlines and mistaking her
                                                                         23   complaint for a motion. Plaintiff has satisfied the adequacy requirement of FRCP 23(a).
                                                                         24          6.        SUPERIORITY.
                                                                         25          Class certification is appropriate only if class resolution “is superior to other available
                                                                         26   methods for fairly and efficiently adjudicating the controversy.” FRCP 23(b)(3). To make this
                                                                         27   determination, courts consider the following four non-exhaustive factors: (1) the interests of
                                                                         28   members of the class in individually controlling the prosecution or defense of separate actions;


                                                                                                                               9
                                                                          1   (2) the extent and nature of any litigation concerning the controversy already commenced by or
                                                                          2   against the members of the class; (3) the desirability of concentrating the litigation of the claims
                                                                          3   in the particular forum; and (4) the difficulties likely to be encountered in the management of a
                                                                          4   class action. FRCP 23(b)(3)(A)–(D).
                                                                          5          SmartPay argues that resolution of plaintiff’s claims would be derailed by individualized
                                                                          6   inquiries. These concerns have been addressed above. In light of the relatively low value of the
                                                                          7   claims at issue in this case, a single proceeding in this forum is preferable and more efficient
                                                                          8   than individual proceedings. A class action would therefore be superior to individual actions
                                                                          9   for the adjudication of plaintiff’s TCPA claims.
                                                                         10                                            CONCLUSION
                                                                         11          For the foregoing reasons, plaintiff’s motion for class certification is GRANTED IN PART
United States District Court
                               For the Northern District of California




                                                                         12   AND DENIED IN PART.     The following class is CERTIFIED under FRCP 23(b)(3):
                                                                         13                   “STOP” Text Message Class: All persons within the United States
                                                                                              (i) to whose cellular telephone number (ii) SmartPay Leasing, Inc.
                                                                         14                   sent a text message (iii) using its vendor Twilio, Inc.’s platform
                                                                                              (iv) from September 29, 2015 to June 13, 2017, (v) after texting
                                                                         15                   the word “STOP.”
                                                                         16          This class definition shall apply for all purposes, including settlement. Shawn Esparza
                                                                         17   is APPOINTED as class representative and her counsel Ronald Marron, Alexis Wood, and Kas
                                                                         18   Gallucci of the Law Offices of Ronald A. Marron are hereby APPOINTED as class counsel. By
                                                                         19   JUNE 21 AT NOON counsel shall submit an agreed-on form of class notice and a plan of
                                                                         20   dissemination, including by first-class mail.
                                                                         21
                                                                         22          IT IS SO ORDERED.
                                                                         23
                                                                              Dated: June 6, 2019.
                                                                         24                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              10
